Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-12-00694-CR

                                        Waymon EZELL,
                                           Appellant

                                              v.
                                         The STATE of
                                      The STATE of Texas,
                                            Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR10974
                            Honorable Melisa Skinner, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 5, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea agreement with the State, Waymon Ezell pleaded no contest to

possession of less than 1 gram of cocaine and true to enhancement allegations. The trial court

accepted the plea, found Ezell guilty, and honored the plea bargain by placing Ezell on

community supervision for a period of six years. The State subsequently filed a motion to

revoke, alleging Ezell had violated various terms of his supervision. Ezell pleaded true to one of

the allegations. The trial court revoked Ezell’s community supervision and sentenced him to two

years’ incarceration and a fine of $1,500. Ezell timely filed a pro se notice of appeal.
                                                                                   04-12-00694-CR


        Ezell’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states Ezell was

provided a copy of the brief and motion to withdraw and was further informed of his right to

review the record and file his own brief. Ezell has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant counsel’s motion to withdraw and affirm the trial court’s

judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Ezell wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days after either this opinion is rendered or the

last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.

See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of

the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must

comply with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. R.

68.4.

                                                 Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                               -2-